            CASE 0:20-mj-00384-HB Document 5 Filed 06/16/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
                              Criminal No. 20-mj-384 HB

United States of America,

                                  Plaintiff,

v.                                                ORDER FOR APPOINTMENT
                                                  OF COUNSEL
Montez Terriel Lee,

                                Defendant.


       The Court has determined that the defendant in the above matter is financially

unable to employ counsel and finds that it is in the interest of justice that counsel be

assigned.

       IT IS HEREBY ORDERED that Andrew Garvis, Attorney ID 0257989, is

appointed as counsel pursuant to 18 U.S.C. § 3006A.


Dated: June 16, 2020                           s/David T. Schultz
                                               Honorable David T. Schultz
                                               United States Magistrate Judge
